NiTable Of Contents Filed pursuant to Rules 424(b)(5) Registration No. 333-200571 Subject to completion, dated January28, 2015 The information in this preliminary prospectus supplement is not complete and may be changed. A registration statement relating to the securities offered hereby has become effective with the Securities and Exchange Commission under the Securities Act of 1933, as amended. This preliminary prospectus supplement together with the accompanying prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Preliminary prospectus supplement (To prospectus dated December 11, 2014) $50,000,000 Ordinary Shares Oxford Immunotec Global PLC is offering $50,000,000 of its ordinary shares. Our ordinary shares are listed on The NASDAQ Global Market under the symbol "OXFD." The last reported sale price of our ordinary shares on The NASDAQ Global Market on January27, 2015 was $13.52 per share. We are an emerging growth company, as that term is used in the Jumpstart Our Business Startups Act of 2012, and as such, have elected to comply with certain reduced public reporting requirements. Investing in our ordinary shares involves a high degree of risk. See "Risk factors" beginning on pageS-8 of this prospectus supplement, as well as those contained in the accompanying prospectus and the documents incorporated herein and therein. Per share Total Public offering price $ $ Underwriting discounts(1) $ $ Proceeds, before expenses, to the Company $ $ We have agreed to reimburse the underwriters for certain FINRA-related expenses. See “Underwriting” beginning on page S-19 of this prospectus supplement. We have granted the underwriters the right to purchase up to an additional $7,500,000 of our ordinary shares at the public offering price less the underwriting discounts and commissions. The underwriters can exercise this right at any time within 30days after the date of this prospectus supplement. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the ordinary shares on or about , 2015. J.P. Morgan Piper Jaffray Cowen and Company Baird January , 2015 Table Of Contents Table of contents Prospectus Supplement About this prospectus supplement S-ii Forward-looking statements S-iii Prospectus supplement summary S-1 The offering S-5 Risk factors S-8 Use of proceeds S-9 Dilution S-10 Material tax considerations S-11 Underwriting S-19 Legal matters S-23 Experts S-23 Where you can find more information S-24 Incorporation of certain documents by reference S-24 Prospectus ABOUT THIS PROSPECTUS 3 ABOUT THE COMPANY 4 FORWARD-LOOKING STATEMENTS 5 RISK FACTORS 6 USE OF PROCEEDS 6 RATIO OF EARNINGS TO FIXED CHARGES 6 DIVIDEND POLICY 7 DESCRIPTION OF SHARE CAPITAL 8 DESCRIPTION OF ORDINARY SHARES 8 DESCRIPTION OF PREFERRED ORDINARY SHARES 13 DESCRIPTION OF DEBT SECURITIES 15 DESCRIPTION OF DEPOSITARY SHARES 25 DESCRIPTION OF WARRANTS 25 DESCRIPTION OF UNITS 26 PLAN OF DISTRIBUTION 27 EXPERTS 31 LEGAL MATTERS 31 WHERE YOU CAN FIND MORE INFORMATION 31 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 31 S-i Table Of Contents Neither we nor the underwriters have authorized anyone to provide you with information other than that contained in this prospectus supplement and the accompanying prospectus or in any free writing prospectus prepared by or on behalf of us or to which we have referred you. We are offering to sell, and seeking offers to buy, shares of our ordinary shares only in jurisdictions where offers and sales are permitted. The information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus is accurate only as of its date, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or any sale of our ordinary shares. Our business, financial condition, results of operations and prospects may have changed since that date. For investors outside of the United States: we have not and the underwriters have not done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than the United States. Persons outside of the United States who come into possession of this prospectus must inform themselves about, and observe any restrictions relating to, the offering of the ordinary shares and the distribution of this prospectus outside of the United States. About this prospectus supplement This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference herein. The second part, the accompanying prospectus, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, you should rely on the information in this prospectus supplement; provided that if any statement in one of these documents is inconsistent with a statement in another document having a later date—for example, a document incorporated by reference in the accompanying prospectus—the statement in the document having the later date modifies or supersedes the earlier statement. No person has been authorized to give any information or make any representations in connection with this offering other than those contained or incorporated by reference in this prospectus supplement or the accompanying prospectus. We and the underwriters take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give to you. The information contained in this prospectus supplement or the accompanying prospectus, or incorporated by reference herein, is accurate only as of the respective dates thereof, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or of any sale of our ordinary shares. Neither this prospectus supplement or the accompanying prospectus shall constitute an offer to sell or a solicitation of an offer to buy offered securities in any jurisdiction in which it is unlawful for such person to make such an offering or solicitation. It is important for you to read and consider all information contained in this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference herein, in making your investment decision. You should also read and consider the information in the documents to which we have referred you in the sections entitled "Where you can find more information" and "Incorporation of documents by reference" in this prospectus supplement and in the accompanying prospectus. Unless the context requires otherwise, references in this prospectus supplement to the “Company,” “we,” “us” and “our” refer to Oxford Immunotec Global PLC and its consolidated subsidiaries, including Oxford Immunotec Limited. S-ii Table Of Contents Forward -looking statements This prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein contain “forward-looking statements” as defined in Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements do not relate strictly to historical or current facts and anticipate results based on management’s plans that are subject to uncertainty. Forward-looking statements may be identified by the use of words like “plans,” “expects,” “will,” “anticipates,” “estimates” and other words of similar meaning in conjunction with, among other things, discussions of future operations, financial performance, our strategy for growth, product development, regulatory approval, market position and expenditures. In some cases, you can identify forward-looking statements by the words “may,” “might,” “will,” “would,” “could,” “should,” “intend,” “plan,” “contemplate,” “expect,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “target,” “potential,” “continue,” and “ongoing” and other comparable expressions intended to identify statements about the future, although not all forward-looking statements contain these identifying words. These statements involve substantial known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievements to differ materially from those discussed in these forward-looking statements. Forward-looking statements are neither historical facts nor assurances of future performance. Although we believe that we have a reasonable basis for each forward-looking statement contained in this prospectus supplement, we caution you that these statements are based on a combination of facts and factors currently known by us and our expectations of the future, about which we cannot be certain and that involve substantial risks and uncertainties. Such risks and uncertainties include, but are not limited to: • our history of losses, our ability to achieve or sustain profitability and our ability to manage our growth; • our ability to further develop, commercialize and achieve market acceptance of our current and future products; • continued demand for diagnostic products for tuberculosis and the development of new market opportunities; • our ability to compete successfully and to maintain and expand our sales network; • decisions by insurers and other third party payors with respect to coverage and reimbursements; • our dependence on certain of our customers, suppliers and service providers; • disruptions to our business, including disruptions at our laboratories and manufacturing facilities; • our ability to effectively use our current financial resources and our ability to obtain additional capital resources; • the integrity and uninterrupted operation of our information technology and storage systems; • the impact of currency fluctuations on our business; • our ability to make successful acquisitions or investments and to manage the integration of such acquisitions or investments; • our ability to retain key members of our management; • the impact of taxes on our business, including our ability to use net operating losses; • the impact of legislative and regulatory developments, including healthcare reform, on our business; • our ability, and the ability of our suppliers, to comply with laws that govern our business and the business of our suppliers; • the impact of product liability, intellectual property and commercial litigation on our business; S-iii Table Of Contents • our ability to comply with SEC reporting, antifraud, anti-corruption, environmental, health and safety laws and regulations; • our ability to maintain our license to sell our products around the world, including in countries such as China; • our ability to protect and enforce our intellectual property rights; • our status as an emerging growth company and as an English company listing ordinary shares in the United States; • the volatility of our share price, substantial future sales of our shares and the fact that we do not pay dividends; and • the impact of anti-takeover provisions under English law and our articles of association. As a result of these factors, we cannot assure you that the forward-looking statements in this prospectus supplement will prove to be accurate. Further, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, you should not regard these statements as a representation or warranty by us that we will achieve our objectives and plans in any specified time frame, or at all. The forward-looking statements in this prospectus supplement represent our views only as of the date of this prospectus supplement. Subsequent events and developments may cause our views to change. While we may elect to update these forward-looking statements at some point in the future, we undertake no obligation to publicly update any forward-looking statements, except as required by law. You should, therefore, not rely on these forward-looking statements as representing our views as of any date subsequent to the date of this prospectus supplement. You should refer to the "Risk factors" section of this prospectus supplement beginning on page S-8and the risk factors contained in our Annual Report on Form 10-K for the year ended December 31, 2013, which is incorporated by reference in this prospectus supplement, for a discussion of other important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. S-iv Table Of Contents Prospectus supplement summary This summary does not contain all of the information that you should consider before investing in our ordinary shares. You should read this entire prospectus supplement and the accompanying prospectus carefully, including the financial statements and other information incorporated by reference in this prospectus supplement and the accompanying prospectus, before making an investment decision. In addition, please read the "Risk factors" section of this prospectus su pplement beginning on page S-8 and the risk factors contained in our Annual Report on Form 10-K for the year ended December 31, 201 3, which is incorporated by reference in this prospectus supplement . Overview Oxford Immunotec Global PLC is a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions. Our proprietary T-SPOT® technology platform allows us to measure the responses of specific immune cells, known as T cells, to inform the diagnosis, prognosis and monitoring of patients with immunologically controlled diseases. We are also pursuing technologies that prosecute the innate immunity system. T cells and innate immunity are two principal branches of the human body’s immune system, and are implicated in the control and progression of many medical conditions, including certain types of infectious diseases, cancers and autoimmune diseases. The initial product we have developed using our T-SPOT technology platform is our T-SPOT .TB test, which is used to test for latent Tuberculosis (TB) infection, or LTBI. Our T-SPOT .TB test has been approved for sale in over 50 countries, including the United States, where we have received pre-market approval, or PMA, from the Food and Drug Administration, or FDA, in Europe, where we have obtained a CE mark, as well as in Japan and China. Our T-SPOT .TB test has been included in clinical guidelines for TB screening in 17 countries, including the United States, several European countries and Japan. In addition, we have established reimbursement for our test in the United States, as well as a Current Procedural Terminology, or CPT, code that is used only for our test. We believe that many payors rely upon CPT codes to determine the amount they pay providers. Outside the United States, we have established reimbursement in several countries where reimbursement applies, including Japan, Switzerland and Germany. Our customers benefit from the existence of reimbursement mechanisms as it provides more certainty of the amount they will be paid for performing our test. Tuberculosis remains a significant global public health problem. According to the World Health Organization, or WHO, approximately two billion people globally have LTBI, and on average each carries a 10% lifetime risk of progressing to active TB disease. In 2013, approximately 9.0 million people contracted active TB disease, of which approximately 1.5 million people died. A central component of TB control strategies worldwide, particularly in developed markets, is to screen large numbers of people in high-risk groups for LTBI. These screening programs seek to identify infected people so that treatment can be administered to prevent these individuals from subsequently progressing to active TB disease and infecting others. According to the WHO, at least 50 million such screening tests are performed worldwide each year. The vast majority of these tests are performed using the more than 90-year-old tuberculin skin test, or TST, which our T-SPOT .TB test is designed to replace. Our penetration of this global LTBI testing market is in its early stages. We estimate that approximately 90% of testing is still performed with the TST, giving us a significant opportunity for long-term growth through displacement of the TST. We offer our T-SPOT .TB test in two formats to accommodate customer preference and maximize sales. Our in vitro diagnostic kit format, which is available globally, allows customers to perform the test in their own institutions. In our service format, which we offer in the United States and the United Kingdom, we perform our T-SPOT .TB test on samples sent by customers to our laboratory facilities. In our experience, once a customer begins using our T-SPOT .TB test instead of the TST, the customer rarely goes back to using the TST. This purchasing pattern allows us to continually leverage our sales force to generate new business, rather than to maintain existing customers. We believe the annual global market opportunity for our T-SPOT .TB test is well in excess of $1 billion, assuming we can largely displace the TST in the developed world. S-1 Table Of Contents We are a global business with 216 employees, including sales and marketing teams, on three continents, and laboratories in the United States and the United Kingdom. In 2013, we sold to customers in 49 countries and derived 55% of our revenue from outside the United States. Our current customer base is comprised of over 1,000 active customers, consisting of hospitals, public health departments, commercial testing laboratories, importers and distributors. Our solution Our T-SPOT
